Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
“Method of forming dielectric and metal sealing layers on capping structure of a MEMS device under different vacuum levels”.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a cavity is defined after bonding the first substrate to the second substrate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1  and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monadgemi et al. (US 7,659,150 B1).
Regarding independent claim 1: Monadgeni teaches (e.g., Figs. 2A-B and 3A-3L, which is the method of forming device in Figs. 2A-2B) a method for fabricating a semiconductor structure, comprising: 
bonding a capping substrate (Col. 13, Lines 35-56: capping substrate #320) over a sensing substrate (Col. 12, Lines 52-59: #301);
forming a through hole traversing the capping substrate (Col. 14, Lines 34-50: through hole #318 traversing the capping substrate #320);
forming a dielectric layer (Col. 17, Lines 41-67 and Col. 11, Lines 17-34: #350A; material of 350A is same as material of 250A, which is a dielectric) over the capping substrate under a first vacuum level (Col. 18, Lines 52-67 and Col. 19, Lines 1-11: thousandths of Torr (mT) to multiple Torr); and
forming a metal layer (Col. 19, Lines 1-11: 350B) over the dielectric layer under a second vacuum level (Col. 18, Lines 52-67 and Col. 19, Lines 1-25), 
wherein the second vacuum level is higher than the first vacuum level (Col. 18, Lines 52-67 and Col. 19, Lines 2-31: the second vacuum level is at 6mTorr for deposition of the metal layer 350B, hermetic, as opposed to thousandths of Torr (mT) to multiple Torr for the first vacuum level, non-hermetic, of the deposition of the dielectric layer 350A; thus the second vacuum level is higher than the first vacuum level).
Regarding independent claim 7: Monadgeni teaches (e.g., Figs. 2A-B and 3A-3L, which is the method of forming device in Figs. 2A-2B) a method for fabricating a semiconductor structure, comprising:
disposing a capping substrate (Col. 13, Lines 35-56: capping substrate #320) over a sensing substrate (Col. 12, Lines 52-59: #301); 
forming a through hole traversing the capping substrate (Col. 14, Lines 34-50: forming through hole #318 traversing the capping substrate #320);
forming a dielectric layer (Col. 17, Lines 41-67 and Col. 11, Lines 17-34: #350A; material of 350A is same as material of #250A, which is a dielectric) over a top surface of the capping substrate (320), 
wherein the dielectric layer (350A) comprises a through aperture overlapping with the through hole in a vertical direction substrate (Figs. 3D-3H; Col. 14, Lines 34-50: through hole #318 traversing the capping substrate #320 and the dielectric layer 350A is overlapping with the through hole in a vertical direction substrate); and
forming a metal (Col. 19, Lines 1-11: 350B) sealing to cover the through aperture (Figs. 3J, Col. 18, Lines 5-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Monadgemi et al. (US 7,659,150 B1) in view of Tseng et al. (US 2016/0332867 A1).
Regarding claim 2: Monadgeni teaches the claim limitation of the method of claim 1, on which this claim depends,
Monadgeni teaches that the method further comprises patterning the dielectric layer to expose a portion of the capping substrate prior to forming the metal layer.
Tseng teaches (e.g., Figs. 12-20) a method comprising a capping substrate ([0050]: 438’), a dielectric ([0053]: 416’) and a metal ([0055]-[0056]: 440),
Tseng further teaches the method comprises patterning the dielectric layer  ([0053]-[0054]: 416’) to expose a portion of the capping substrate ([0050]: 438’) prior to forming the metal layer ([0055]-[0056]: 440).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Monadgemi, the method of patterning the dielectric layer to expose a portion of the capping substrate prior to forming the metal layer, as taught by Tseng, for the benefit of reducing residual capacitance on the MEMS device, and thus improve the design reliability.
Regarding claim 3: Monadgemi and Tseng teach the claim limitation of the method of claim 2, on which this claim depends,
wherein forming the metal layer comprises patterning the metal layer to form a metal routing (Tseng: Figs. 19-20, [0055]-[0056]) contacting with the exposed portion of the capping substrate (Tseng: [0055]: 438) and a metal sealing aligning with the through hole (Monadgemi: (Col. 19, Lines 1-11: 350B; Col. 19, Lines 48-51: #365).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Monadgemi et al. (US 7,659,150 B1) in view of Tseng et al. (US 2016/0332867 A1) as applied above and further in view of Hung et al. (US 2016/0060103 A1) and Lutz et al. (US 2005/0095833 A1).
Regarding claim 3: Monadgemi and Tseng teach the claim limitation of the method of claim 2, on which this claim depends,
wherein forming the metal layer comprises patterning the metal layer to form a metal routing (Tseng: Figs. 19-20, [0055]-[0056]) contacting with the exposed portion of the capping substrate (Tseng: [0055]: 438) and a metal sealing aligning with the through hole (Monadgemi: (Col. 19, Lines 1-11: 350B; Col. 19, Lines 48-51: #365).
Alternatively, interpreting claim 3 to mean forming two separate metal portions (a metal routing and a metal sealing) Hung teaches this limitation as shown below
Hung teaches (e.g., Fig. 1 and Figs. 4-18, [0010]) a method for fabricating a semiconductor device comprising forming a dielectric ([0033]: 150b), a metal sealing layer ([0033]: 150a) and a capping substrate ([0070]-[0071]: 136”), 
Hung further teaches that the method further comprises
wherein forming the metal layer comprises patterning the metal layer ([0070]-[0070]: 1602) to form a metal routing ([0070]-[0071]: 152a/152b) in contact with the exposed portion of the capping substrate ([0070]-[0071]: 136”) and a metal sealing ([0033]: 150a) aligning with a through hole ([0068]: 144a/144b).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Monadgemi, the method comprising forming the metal layer comprises patterning the metal layer to form a metal routing contacting with the exposed portion of the capping substrate and a metal sealing aligning with the through hole, as taught by Hung, for the benefit of reducing the production steps and thus increase manufacturing throughput.
Furthermore, Lutz teaches (e.g., Fig. 2 and Figs. 2A-2L, [0034]) a method comprising forming a metal routing ([0075] and [0093]: 54) contacting with an exposed portion of a capping substrate ([0061] and [0070]: 30/30a).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Monadgemi as modified by Hung, the method of forming the metal layer comprising patterning the metal layer to form a metal routing contacting with the exposed portion of the capping substrate, as taught by Lutz, for the benefit of reducing capacitive interference of the MEMS device.
Regarding claim 4: Monadgemi, Tseng, Hung and Lutz teach the claim limitation of the method of claim 3, on which this claim depends,
wherein forming the dielectric layer comprises blanket depositing a dielectric layer (Monadgemi: Col. 17, Lines 41-67 and Col. 11, Lines 17-34: #350A; material of 350A is same as material of 250A, which is a dielectric) over the capping substrate (Monadgemi: 320) and a sidewall of the through hole (Monadgemi: 321), and 
forming a through aperture having a dimension less than a width of the through hole (Monadgemi: Col. 17, Lines 18-22: hole # 340 in region 325, Col. 17, Lines 1-11: #325).
Regarding claim 5: Monadgemi, Tseng, Hung and Lutz teach the claim limitation of the method of claim 4, on which this claim depends,
 wherein blanket depositing the dielectric layer over the sidewall of the through hole comprises terminating the depositing prior to merging of the dielectric layer (Tseng: [0053]: blanket depositing the dielectric layer 416’ over the sidewall of the through hole and terminating the depositing prior to merging of the dielectric layer; the hole is not merged after deposition of the dielectric layer).
Regarding claim 6: Monadgemi, Tseng, Hung and Lutz teach the claim limitation of the method of claim 3, on which this claim depends,
Monadgemi as modified Tseng teaches that the metal routing and the metal sealing are patterned by a first mask (Tseng: [0054]-[0056]: metal routing patterned by a mask) and (Monadgemi: Col. 19, Lines 62-66; patterning is done by lithography using masks, Col. 13, Lines 61-64).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Monadgemi et al. (US 7,659,150 B1) in view of Cheng et al. (US 2016/0244325 A1).
Regarding claim 8: Monadgemi teaches the claim limitation of the method of claim 7, on which this claim depends,
Monadgemi does not expressly teach that the method of forming the metal sealing comprises: 
forming a first portion of the metal sealing at a peripheral area; and
forming a second portion of the metal sealing overhanging directly above the through aperture. 
However, Cheng teaches (e.g., Fig. 2A, [0023]) a similar method comprising forming a metal seal ([0023]: 204) and an aperture ([0023]: 120).
Cheng further teaches that the method of forming the metal sealing comprises: 
forming a first portion of the metal sealing at a peripheral area ([0023]: the metal sealing 204 includes a first portion extending at a peripheral area); and
forming a second portion of the metal sealing overhanging directly above the through aperture ([0023]: the metal sealing 204 includes a second portion overhanging directly above the through aperture 120).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Monadgemi, the method of forming the metal sealing comprising forming a first portion of the metal sealing at a peripheral area; and forming a second portion of the metal sealing overhanging directly above the through aperture, as taught by Cheng, for the benefit of hermetically sealing the vent and preserve the internal pressure for accurate MEMS device operation while ensuring the sealing is robust enough to avoid breakage.
Regarding claim 9: Monadgemi and Cheng teach the claim limitation of the method of claim 8, on which this claim depends,
wherein the first portion is thicker than the second portion (Cheng: Fig. 2A, [0023]). 
Regarding claim 10: Monadgemi and Cheng teach the claim limitation of the method of claim 8, on which this claim depends,
 wherein the second portion comprises a recess over the through aperture (Cheng: Fig. 2A, [0023]: the second portion of 204 comprises a recess over the through aperture; the recess is below the rest of the capping layer 104). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Monadgemi et al. (US 7,659,150 B1) in view of Hung et al. (US 2016/0060103 A1). [0071]
Regarding claim 11: Monadgemi teaches the claim limitation of the method of claim 7, on which this claim depends,
Monadgemi does not expressly teach that the method further comprises forming a metal routing layer over the dielectric layer simultaneously with the formation of the metal sealing. 
Hung teaches (e.g., Fig. 1 and Figs. 4-18, [0010]) a method for fabricating a semiconductor device comprising forming a dielectric ([0033]: 150b) and a metal sealing layer ([0033]: 150a), 
Hung further teaches that the method further comprises
forming a metal routing layer over the dielectric layer simultaneously with the formation of the metal sealing (Figs. 16-17, [0070]-[0071]: formation of the metal sealing 150a is simultaneously formed and patterned to form a metal routing portion 152a and 152b). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Monadgemi, the method comprising forming a metal routing layer over the dielectric layer simultaneously with the formation of the metal sealing, for the benefit of reducing the production steps and thus increase manufacturing throughput.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2014/0008738 A1) in view of Rusu et al. (US 2004/0224091 A1) and Helin (US 2012/0256308 A1).
Regarding independent claim 12: Morris teaches (e.g., Figs. 1A-1F) a method for fabricating a semiconductor structure, comprising: 
bonding a first substrate ([0017]: 120) to a second substrate ([0015]: S), the first substrate comprises a top surface (upper surface) facing away from the second substrate (S);
forming a through hole ([0017]: 122b) traversing the first substrate (120), 
wherein a top portion of the through hole has a first cross sectional area at the top surface of the first substrate ([0017], Fig. 1C);
forming a dielectric layer ([0020]: 130) over an inner sidewall of the top portion of the through hole (122b) to form a through aperture by a deposition operation ([0020], Fig. 1D);
terminating the deposition operation when a second cross sectional area of the through aperture is less than the first cross sectional area ([0020], Fig. 1D, the second cross sectional area of the through aperture is less than the first cross sectional area after the deposition process);  
forming a sealing to cover the through aperture ([0023]). 
Morris does not expressly teach a metal sealing.
Rusu teaches (e.g., Figs. 3, 5 and Figs. 7a-7b) a method comprising forming an aperture ([0049]: 4) and a metal sealing ([0059]: layer 7 is Al, that is Aluminum, which is metal; the metal is reflowed to seal the aperture, layer 7 is a sealing layer; layer 8 is a dielectric used to reduce the initial hole) for sealing the aperture 4.
Metal material is known in the art as a suitable material for the intended purpose of sealing an aperture as evidenced by Helin (US 20120256308 A1 [0038]: The material of the sealing layer 100 may be any material known in the art to be suitable for this purpose, such as a metal (e.g., aluminium or gold), silicon oxide, and so on).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). MPEP 2144.07.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date include in method of Morris, the method of forming a metal sealing for the benefit of more tightly seal the aperture of the MEMS device and obtain a better vacuum preservation within the cavity of the device, and thus manufacture a more reliable device.
Regarding claim 13: Morris, Rusu and Helin teach the claim limitation of the method of claim 12, on which this claim depends,
wherein the dielectric layer further covers a top surface of the first substrate (Morris: the dielectric layer 130 further covers a top surface of the first substrate 120). 
Regarding claim 14: Morris, Rusu and Helin teach the claim limitation of the method of claim 12, on which this claim depends,
wherein the through aperture has a second width less than a first width of the through hole (Morris, Fig. 1D, [0020]-[0021]: through aperture 132b has a second width less than a first width of the through hole 122b). 
Regarding claim 15: Morris, Rusu and Helin teach the claim limitation of the method of claim 14, on which this claim depends,
Morris does not expressly teach that the second width is less than 0.8 micron.
Rusu teaches (e.g., Figs. 3, 5 and Figs. 7a-7b) a method comprising forming an aperture ([0049]: 4) and a metal sealing ([0059]: layer 7 is Al, that is Aluminum, which is metal; the metal is reflowed to seal the aperture, layer 7 is a sealing layer; layer 8 is a dielectric used to reduce the initial hole) for sealing the aperture 4.
Rusi further teaches that the second width is less than 0.8 micron ([0049]: By depositing this sealing layer 7, the span D of the original openings 4, may be reduced to a span D', where D'&lt;D (see FIG. 1, where this is illustrated). D may for example be between 0.25 .mu.m and 1 .mu.m, D' may for example be between 0.03 .mu.m and 0.05 .mu.m or between 0.1 .mu.m and 0.25 .mu.m; the aperture is 2XD’ which is 0.5 micron). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date include in method of Morris, the method comprising the second width being less than 0.8 micron, as taught by Rusu, for the benefit of reducing the amount of sealing material used during the sealing of MEMS device and thus optimize the use of manufacturing material and reduce the sealing process time.
Regarding claim 16: Morris, Rusu and Helin teach the claim limitation of the method of claim 14, on which this claim depends,
 Morris does not expressly teach that the second width is at least 20% less than the first width. 
Rusu teaches (e.g., Figs. 3, 5 and Figs. 7a-7b) a method comprising forming an aperture ([0049]: 4) and a metal sealing ([0059]: layer 7 is Al, that is Aluminum, which is metal; the metal is reflowed to seal the aperture, layer 7 is a sealing layer; layer 8 is a dielectric used to reduce the initial hole) for sealing the aperture 4.
Rusu further teaches that the second width is less than 0.8 micron ([0049]: By depositing this sealing layer 7, the span D of the original openings 4, may be reduced to a span D', where D'&lt;D (see FIG. 1, where this is illustrated). D may for example be between 0.25 .mu.m and 1 .mu.m, D' may for example be between 0.03 .mu.m and 0.05 .mu.m or between 0.1 .mu.m and 0.25 .mu.m; this meets the requirement of the second width is at least 20% less than the first width). 
Regarding claim 17: Morris, Rusu and Helin teach the claim limitation of the method of claim 12, on which this claim depends,
further comprising altering an environment vacuum level prior to forming the metal sealing (Morris: [0021] and [0030]: second environment vacuum level). 
Regarding claim 18: Morris, Rusu and Helin teach the claim limitation of the method of claim 12, on which this claim depends,
wherein the dielectric layer comprises at least one of the silicon oxide or silicon nitride (Morris: [0020]). 
Using silicon oxide as an oxide dielectric layer is art recognized for its suitability as a dielectric layer.
Rusu teaches a method comprising a dielectric, wherein the dielectric is a silicon oxide (Fig. 7B; [0059]: dielectric layer 8 is silicon oxide).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). MPEP 2144.07.
Regarding claim 19: Morris, Rusu and Helin teach the claim limitation of the method of claim 12, on which this claim depends,
 wherein a cavity is defined after bonding the first substrate to the second substrate, and the through hole (Morris: [0017]: 122b) is connected to the cavity (Morris: [0016]: 111b). 
Regarding claim 20: Morris, Rusu and Helin teach the claim limitation of the method of claim 12, on which this claim depends,
wherein forming the metal sealing comprises: forming a metal material layer from a peripheral area of the through aperture extending toward a position directly above the through aperture (Rusu: Fig. 7B, [0059]: metal material layer 7 from a peripheral area of the through aperture 12 extending toward a position directly above the through aperture 12, for reference to aperture [0056]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2014/0008738 A1) in view of Rusu et al. (US 2004/0224091 A1) and Helin (US 2012/0256308 A1) and Gonska et al. (US 2010/0028618 A1).
Regarding claim 19: Morris, Rusu and Helin teach the claim limitation of the method of claim 12, on which this claim depends.
Interpreting limitation “a cavity is defined after bonding the first substrate to the second substrate” to mean that the aperture is formed only after the bonding process, Gonska teaches this limitation as shown below
Gonska teaches (e.g., Figs. 3A-3F) a method comprising a cavity ([0031]: 22)
Gonska further teaches that a cavity ([0031]: 22) is defined after bonding a first substrate ([0029]-[0030] 50) to a second substrate ([0029]-[0030]: 10).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date include in method of Morris as modified by Rusu and Helin, the method comprising a cavity being defined after bonding the first substrate to the second substrate, as taught by Gonska, for the benefit of better controlling the size of the cavity by removing only the volume of material corresponding to the desired size of the cavity, and thus improving the accuracy of the device in operation.
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826